Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 1 of 10 Page ID #:128




                           Exhibit 1
  Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 2 of 10 Page ID #:129




WHO WE ARE                                                                                        FAST FACTS
Susman Godfrey, America’s premier litigation boutique, was founded on a simple vision:
Hire only the best; get rewarded for success; and handle every case with a relentless
focus on winning at trial. That’s why Susman Godfrey is the best at what we do, high
stakes commercial litigation. But don’t take our word for it—take theirs:




  “   Pick your metric—money, US Supreme Court clerks, bet-the-company
      cases, percentage of partners in trial annually—the firm runs circles
      around everyone else.” — LAWDR AGON
                                                                                                    OVER  130
                                                                                                   TRIAL LAWYERS
                                                                                                   ACROSS THE US


  “   Lean and mean’ would be an apt description of how Susman Godfrey
      operates… That devotion to efficiency, plus its investment in talent—
      Susman Godfrey hires only attorneys who have clerked for federal judges
      or justices of the U.S. Supreme Court– have resulted in big legal victories.”
      — THE NATIONAL LAW JOURNAL



  “   Probably the single best law firm I’ve worked with.”
      — CLIENT AS QUOTED IN CHAMBERS
                                                                                                   94% OF OUR
  “   One of the nation’s most impressive—and most feared—litigation
      boutiques.” — ABOVE THE LAW
                                                                                                    TRIAL LAWYERS
                                                                                                   ARE FORMER LAW
                                                                                                  CLERKS TO FEDERAL
                                                                                                        JUDGES



RECOGNITION WE RECEIVE



• #1 Litigation Boutique in the US: 10 years    • Nearly 25% of our partnership named Top
  in a row, every year since the survey’s
  inception
                                                  500 Leading Lawyers in America in 2020; and     10   OF OUR TRIAL
                                                • 54% of our partnership named Top 500            LAWYERS CLERKED
                                                  Plaintiff Financial Lawyers in 2020             FOR THE SUPREME
                                                                                                    COURT OF THE
                                                (more than any other firm in the guide).
                                                                                                    UNITED STATES
                                                • 2017 Leading Trial Law Firm in America

• 2020 Class Action Firm of the Year
• 2019 Business Torts Firm of the Year
• 2018 Antitrust Firm of the Year               • 2019 Specialty/Boutique Litigation Department
                                                  of the Year


                                                                                                  APPROX. 50%
                                                                                                  OF OUR LAWYERS
• 22 attorneys and three practice areas         • All four offices and 14 attorneys recognized    GO TO TRIAL EACH
  recognized in 2020                              in 2020                                               YEAR


susmangodfrey.com
  Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 3 of 10 Page ID #:130




CLIENTS WE REPRESENT
Our clients are plaintiffs and defendants. They are individuals, startups, multinational giants, and every kind and
size of commercial actor in between. We work with them to find the fee deals that best suit their cases: many
are contingent or tie bonuses to specific goals; others feature predictable flat fees or craft ingenious hybrids;
and some are straight hourly. But all of our clients share a common desire to partner with the best trial lawyers
they can get. We give them what they want.


CASES WE TRY
We excel at every kind of commercial litigation and represent clients on both sides of the “v.” We don’t limit our
clients to plaintiffs or defendants, and we don’t limit our practice to niche areas of the law. Judges and jurors
are generalists—so are we. We cut through the jargon and focus on what will win.




  “   As attorneys that identify first and foremost as trial lawyers, they do everything with the
      ultimate audience in mind—whether that be the judge or eventually a jury [...] No matter how
      large and complex a matter may be, they never lose sight of who it is they have to persuade in
      order to win.” — LAW360




        PRACTICE AREAS                                                     INDUSTRIES

ANTITRUST                INTELLECTUAL PROPERTY                    CONSTRUCTION &            HEALTHCARE,
                         & TECHNOLOGY                             ENGINEERING               PHARMACEUTICALS,
APPELLATE                                                                                   & LIFE SCIENCES
                         LABOR, EMPLOYMENT,                       CONSUMER & RETAIL
ARBITRATION              BENEFITS, & PENSIONS                     PRODUCTS                  PROFESSIONAL SERVICES
BANKRUPTCY               PRODUCT LIABILITY,                       ENERGY                    REAL ESTATE
BUSINESS DISPUTES        PROPERTY DAMAGE &
                         PERSONAL INJURY                          ENTERTAINMENT & MEDIA     TRANSPORTATION
CLASS ACTIONS                                                     FINANCIAL SERVICES
                         REGULATORY &
COMPLEX MARITAL,         GOVERNMENT AFFAIRS
TRUST & ESTATE
                         SHAREHOLDER &
ENVIRONMENTAL            SECURITIES

INSURANCE




WHERE WE’RE LOCATED

HOUSTON                   LOS ANGELES                      NEW YORK                         SEATTLE
1000 Louisiana            1900 Avenue of the Stars         1301 Avenue of the Americas      1201 Third Avenue
Suite 5100                Suite 1400                       32nd Floor                       Suite 3800
Houston, TX 77002         Los Angeles, CA 90067            New York, NY 10019               Seattle, WA 98101
(713) 651-9366            (310) 789-3100                   (212) 336-8330                   (206) 516-3880



susmangodfrey.com
Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 4 of 10 Page ID #:131




   The Susman Godfrey Difference
   For forty years, Susman Godfrey has focused its nationally recognized practice on just one
   thing: high-stakes commercial litigation. We are one of the nation’s leading litigation boutique
   law firms, with offices in Houston, Seattle, Los Angeles and New York. We have a unique
   perspective, the will to win, and an uncommon structure, which taken together provide the way
   to win.


   The Will to Win
   At Susman Godfrey, we want to win because we are stand-up trial attorneys, not discovery
   litigators. We approach each case as if it is headed for trial. Everything that we do is designed to
   prepare our attorneys to persuade a jury. When you are represented by Susman Godfrey, the
   opposing party will know that you are willing to take the case all the way to a verdict if
   necessary; this fact alone can make a good settlement possible.
   Susman Godfrey has a longstanding reputation as one of the premier firms of trial lawyers in the
   United States. We are often brought in on the eve of trial to "rescue" troubled cases or to take
   the reins when the case requires trial lawyers with a proven record of courtroom success.
   We also want to win because we share the risk with our clients. We prefer to work on a
   contingency-fee basis so that our time and efforts pay off only when we win. Our interests are
   aligned with our clients—we want to achieve the best-possible outcome at the lowest possible
   cost.
   Finally, we want to win because each of our attorneys shares a commitment to your success.
   Each attorney at the firm—associate as well as partner—examines every proposed contingent
   fee case and has an equal vote on whether or not to accept it. The resulting profit or loss affects
   the compensation of every attorney at the firm. This model has been a tremendous success for
   both our attorneys and our clients. In recent years, we have achieved the highest profit-per-
   partner results in the nation. Our associates have enjoyed performance bonuses equal to their
   annual salaries. When you win, our attorneys win.


   Unique Perspective
   Susman Godfrey represents both plaintiffs and defendants. Ours is not a cookie-cutter practice
   turning out the same case from the same side of the bar time after time. We thrive on variety,
   flexibility, and creativity. Clients appreciate the insights that our broad experience brings. "I think
   that's how they keep their tools sharp," says one.
   Many companies who have had to defend cases brought by Susman Godfrey on behalf of
   plaintiffs are so impressed with our work in the courtroom that they hire us themselves next time
   around—companies like El Paso Corporation, Georgia-Pacific Corporation, Mead Paper, and
   Nokia Corporation.


   Susman Godfrey LLP                                                                                                                    1


   Disclaimer: The information contained herein is revised frequently and is only accurate and current as of the date provided. Please
   call us for the most recent edition.
Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 5 of 10 Page ID #:132




   We know from experience what motivates both plaintiffs and defendants. This dual perspective
   informs not just our trial tactics, but also our approach to settlement negotiations and mediation
   presentations. We are successful in court because we understand our opponent's case as well
   as our own.


   An Uncommon Structure
   At Susman Godfrey, our clients hire us to achieve the best possible result in the courtroom at
   the least possible cost. Because we learned to run our practice on a contingency-fee model
   where preparation of a case is at our expense, we have developed a very efficient approach to
   commercial litigation. We proved that big cases do not require big hours. And, because we staff
   and run all cases using the same model, clients who prefer to hire us by the hour also benefit
   from our approach.
   There is no costly pyramid structure at Susman Godfrey. As a business, we are lean, mean and
   un-leveraged—with a two-to-one ratio between partners and associates. To counter the
   structural bloat of our opponents, who often have three associates for each partner, we rely on
   creativity and efficiency.
   Susman Godfrey's experience has taught what is important at trial and what can be safely
   ignored. We limit document discovery and depositions to the essential. For most depositions
   and other case-related events we send one attorney and one attorney alone to handle the
   matter. After three decades of trials, we know what we need—and what is just a waste of time
   and money.


   Unparalleled Talent
   Susman Godfrey prides itself on a talent pool as deep as any firm in the country. Clerking for a
   judge in the federal court system is considered to be the best training for a young trial attorney,
   100% of our Associates and over 90% of our Partners served in these highly sought-after
   clerkships after law school. Ten of our trial lawyers have clerked at the highest level—for
   Justices of the United States Supreme Court.
   Our associates are not document-churning drones. Each associate at Susman Godfrey is
   expected to second-chair cases in the courtroom from the start. Because we are so confident in
   their abilities, we consider associates for partnership after seven years with the firm, unless they
   joined us following a federal judicial clerkship. In that case, we give credit for the clerkship, and
   the partnership track is generally six years. We pay them top salaries and bonuses, make them
   privy to the firm's financials, and let them vote—on an equal standing with partners—on virtually
   all firm decisions.
   Each trial attorney at Susman Godfrey is invested in our unique model and stands ready to
   handle your big-stakes commercial litigation.



   Susman Godfrey LLP                                                                                                                    2


   Disclaimer: The information contained herein is revised frequently and is only accurate and current as of the date provided. Please
   call us for the most recent edition.
Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 6 of 10 Page ID #:133




   A Record of Winning
   One of Susman Godfrey's early cases, the Corrugated Container antitrust trial, led to one of the
   highest antitrust jury verdicts ever obtained. Since that extraordinary start, the firm has
   remained devoted to helping businesses and individuals achieve similarly extraordinary results.
   Recent high-profile victories include:
        •    Secured a $600 million settlement for residents of Flint, Michigan in the nationally
             followed Flint Water Crisis litigation.
        •    Won a $706.2 million unanimous jury verdict for client HouseCanary, in a breach of
             contract and misappropriation of trade secrets case against Quicken Loans affiliate, Title
             Source, Inc. The judgement appears at number four on The National Law Journal’s “Top
             100 Verdicts of the Year” list.
        •    Won a $25.25 million jury verdict for client, Steven Lamar, in a contract and intellectual
             property dispute with Dr. Dre and Jimmy Iovine over the iconic Beats headphones — this
             verdict was also included on The National Law Journal’s “Top 100 Verdicts of the Year”
             list.
        •    Secured a favorable settlement for Uber in its epic battle against Google’s Waymo over
             self-driving car technology.
        •    Won a jury verdict valued at $128 million for client General Electric, in its legal battle
             against the Nebraska Investment Finance Authority.
        •    Secured a settlement valued at $100 million for a certified class of plaintiffs in a
             copyright infringement class action against well-known music streaming service, Spotify.
        •    Recovered $40 million for a class of derivatives investors in a securities class action
             against Valeant Pharmaceuticals International, Inc. The deal is believed to be the largest
             recovery ever obtained on behalf of derivative investors in history.
        •    Won a $50.3 million federal jury verdict for client, Green Mountain Glass, in a patent
             infringement lawsuit against Ardagh Glass, Inc. This verdict was #34 on The National
             Law Journal’s “Top 100 Verdicts of 2017” list.
        •    Secured a $91.25 million settlement for insurance policy owners in 37 Besen Parkway,
             LLC v. John Hancock Life Insurance Company
        •    Secured nearly $600 million with various international investment banks on behalf of our
             plaintiff clients in the ongoing LIBOR antitrust class action. The agreement with these
             banks represents the resolution of claims by investors that transacted directly with the
             international banks on the panel to determine US Dollar LIBOR. Just recently the class
             that Susman Godfrey represents became the first and only class certified by the SDNY.
        •    Won a $70 million judgement for Wellstat Therapeutics against BTG International, Inc. in
             a pharmaceutical contract dispute in the Delaware Court of Chancery.

   Susman Godfrey LLP                                                                                                                    3


   Disclaimer: The information contained herein is revised frequently and is only accurate and current as of the date provided. Please
   call us for the most recent edition.
Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 7 of 10 Page ID #:134




        •    Secured a settlement valued at $73 million while representing Flo & Eddie (the founding
             members of 60’s music group, The Turtles) along with a class of owners of pre-1972
             sound recordings for copyright violations by music provider Sirius XM. Susman Godfrey
             attorneys on this matter were named “California Lawyer Attorneys of the Year” by The
             Daily Journal for their legal work on this case.
        •    Won an over $43.2 million federal court jury award in favor of Apache Deepwater LLC
             and against W&T Offshore in an oil and gas related breach of contract case having to do
             with deepwater wells in the Gulf of Mexico. This verdict was named by The National Law
             Journal as one of “The Top 100 Verdicts of 2016” and appeared on Texas Lawyer’s “Hall
             of Fame Verdicts” in 2019.
        •    Secured over $1.2 billion with several international automobile parts suppliers in the In
             Re Automotive Parts (Auto Parts) price-fixing class action. The multidistrict litigation,
             pending in the United States District Court for the Eastern District of Michigan, alleges
             long-running global collusion by auto parts companies to fix prices of automotive
             component parts.
        •    Secured as lead counsel in a case that challenged Phoenix Life Insurance Company’s
             and PHL Variable Insurance Company’s decision to raise the cost of insurance (“COI”)
             nationwide on life insurance policy owners. The case settled with plaintiffs receiving a
             $48.5 million cash fund, COI freeze through 2020, and a covenant by Phoenix not to
             challenge the policies, worth $9 billion in face value.
        •    Secured one of the largest settlement awards ever to a single whistleblower in a False
             Claims Act case—over $450 million from Novartis Pharmaceuticals, who was accused of
             defrauding Medicare and Medicaid by illegally paying kickbacks to pharmacies so they
             would recommend Novartis’s medications to doctors and patients.
        •    Secured a $244 million settlement in a federal monopolization and antitrust class action
             against News Corporation (News Corp) on behalf of a certified class of more than 500
             consumer packaged goods companies. The media giant also agreed to change its
             business practices regarding in-store advertising.


   Pro Bono
   At Susman Godfrey, we take seriously our obligation as lawyers to use our skills and position in
   society to make our communities better places to live. Our attorneys are committed to improving
   both the laws and the legal system by representing or counseling those who cannot afford to
   pay for legal services. We encourage our attorneys to participate in pro bono opportunities and
   make firm resources available to ensure our pro bono efforts are meaningful and effective.
   We have partnered with various human rights organizations to drive forward significant and
   timely pro bono litigation. These organizations include, among many, the American Civil
   Liberties Union (ACLU), the Civil Rights Corps, the Texas Fair Defense Project, the Next


   Susman Godfrey LLP                                                                                                                    4


   Disclaimer: The information contained herein is revised frequently and is only accurate and current as of the date provided. Please
   call us for the most recent edition.
Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 8 of 10 Page ID #:135




   Generation Action Network Legal Advocacy, and the International Rescue Committee. Susman
   Godfrey has been included on The National Law Journal’s “Pro Bono Hot List”.
   The cases below illustrate the variety and importance of the matters we litigate pro bono.

   Constitutional Challenges
      •   O’Donnell v. Harris County. For decades, the Harris County Jail held tens of
          thousands of people who were arrested for misdemeanors but financially unable to post
          bail. Though arrested for the same minor offense, a person with money could avoid jail
          entirely while an indigent person would spend days or weeks in jail before determination
          of merits. Along with Civil Rights Corps and the Texas Fair Defense Project, Susman
          Godfrey represents on a pro bono basis a class of indigent arrestees who challenged the
          constitutionality of Harris County’s money bail practices. After an 8-day evidentiary
          hearing, the US District Court found Harris County’s system unconstitutional and ordered
          broad injunctive relief. After the bail reforms went into effect, the US Court of Appeals for
          the 5th Circuit affirmed the district court’s rulings that the system was unconstitutional. In
          the first year in which the injunctive relief was in effect, more than 12,000 people were
          released from jail.

   Human Rights/Anti-Discrimination
     •  Faculty, Alumni and Students Opposed to Racial Preferences v. New York
        University Law Review. Defended New York University Law Review against allegations
        that its diversity and inclusiveness initiatives violate federal bias law by favoring female
        and minority applicants and authors. The Hon. Edgardo Ramos of the Southern District
        of New York granted the motion filed by Susman Godfrey to dismiss the case.
        •    Texas v. United States of America and the International Rescue Committee.
             Represented the International Rescue Committee (IRC) pro bono when the State of
             Texas sued to block the federal government and the IRC from resettling any Syrian
             refugees in Texas. Working with the ACLU and the Southern Poverty Law Center, the
             team defeated the State’s multiple requests for injunctive relief. The federal district court
             later dismissed all of the State’s claims.
        •    Jared Woodfill et al. v. Annise Parker et al. Served as lead trial counsel for the City of
             Houston and won a jury verdict and a final judgment in a closely-watched trial over a
             challenge to Houston’s Equal Rights Ordinance, a law that prohibits discrimination based
             on an individual’s sex, race, color, ethnicity, national origin, age, familial status, marital
             status, military status, religion, disability, sexual orientation, genetic information, gender
             identity, or pregnancy in city employment and city services, city contracts, public
             accommodations, private employment (excluding religious organizations), and housing.
             The City asked Susman Godfrey to represent it pro bono and defend the ordinance.
             After a two-week trial, the jury issued its verdict resoundingly in the City’s favor. After two
             months of post-verdict briefing, the court issued a final judgment in favor of the City.

   Susman Godfrey LLP                                                                                                                    5


   Disclaimer: The information contained herein is revised frequently and is only accurate and current as of the date provided. Please
   call us for the most recent edition.
Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 9 of 10 Page ID #:136




        •    International Franchise Ass’n, Inc. et al. v. City of Seattle, et al. The City of Seattle
             retained Susman Godfrey on a partial pro bono basis to defend its landmark $15 per
             hour minimum wage ordinance. Several Seattle franchise businesses challenged the
             ordinance on a number of legal grounds, including violation of the Equal Protection
             Clause and Dormant Commerce Clause of the US Constitution. The district court denied
             the plaintiff franchise group’s motion for a preliminary injunction and found that the
             plaintiffs had failed to demonstrate a likelihood of succeeding on the merits of any of
             their claims.

   Death Penalty Appeals/Prisoners’ Rights
      •  David Daniels et al. v. Dallas County Sheriff Marian Brown. Partnered with the
         American Civil Liberties Union, ACLU of Texas, Civil Rights Corps, and the Next
         Generation Action Network Legal Advocacy Fund to bring a federal class-action lawsuit
         for emergency relief to remedy the Dallas County Jail’s ongoing failure to manage the
         extraordinary risks COVID-19 poses to its detainees, staff, and the larger community.
        •    In re: Alfred DeWayne Brown. Represented a wrongfully convicted man, Alfred
             Dewayne Brown, in his now successful quest to obtain an “actual innocence” finding
             from the Harris County D.A.’s office after nearly a decade on death row for a murder he
             didn’t commit.
        •    Harris v. Fischer. Secured an important pro bono appellate victory on behalf of a former
             Bedford Hills Correctional Facility inmate who alleged her Fourth and Eighth Amendment
             rights were violated during a body cavity search while she was incarcerated. In its ruling,
             the US Court of Appeals for the Second Circuit vacated the district court’s decision
             dismissing the case and remanded for further consideration.
        •    Death Penalty Appeals. Has handled several death penalty appeals focusing on the
             requirement for the State of Texas to release information about the chemicals used to
             put prisoners to death in order for counsel to protect the rights of their clients not to be
             subject to cruel and unusual punishment. In one case, the Susman Godfrey team
             obtained an injunction against execution due to this issue.

   Other Significant Pro Bono Work
      •   Alley Theater v. Hanover Insurance Co. The Tony Award-winning Alley Theatre, the
          oldest professional theatre company in Texas and the third-oldest resident theatre in the
          country, suffered devastating destruction during Hurricane Harvey, incurring millions in
          losses from property damage, lost income and expenses. Susman Godfrey represented
          the Theatre pro bono in insurance litigation related to hurricane-caused business
          interruption. Susman Godfrey first secured a partial summary judgment ruling on behalf
          of Alley in a coverage lawsuit against Hanover over claims the theatre was not properly
          reimbursed for hurricane-related business interruption losses. The firm later scored a
          second victory for the theater when they settled the final piece of the litigation.

   Susman Godfrey LLP                                                                                                                    6


   Disclaimer: The information contained herein is revised frequently and is only accurate and current as of the date provided. Please
   call us for the most recent edition.
Case 8:21-cv-00338-CJC-ADS Document 23-3 Filed 05/12/21 Page 10 of 10 Page ID
                                  #:137



     •    First Presbyterian Church of Houston v. Presbytery of the New Covenant, Inc.
          Represented First Presbyterian Church of Houston (FPC), one of the oldest
          congregations in Houston, in a property dispute against the Presbyterian Church
          (PCUSA), which claimed for close to 30 years that it has a trust interest in FPC’s
          property in Houston, Texas. The Court ruled in FPC’s favor on summary judgment,
          entering final judgment and a permanent injunction against the Presbytery of the New
          Covenant and finding that the PCUSA has no interest in FPC’s property. After appellate
          arguments, the parties settled, with the denomination releasing any claim to any interest
          in FPC’s property.
     •    Law Center to Prevent Gun Violence. For years, Susman Godfrey has provided pro
          bono legal research, consultation, and strategy advice to the Law Center to Prevent Gun
          Violence regarding measures to regulate the sale and use of firearms.


Office Locations

 Houston                         Los Angeles                     New York                           Seattle
 1000 Louisiana St               1900 Avenue of the Stars        1301 Avenue of the Americas        1201 Third Avenue
 Suite 5100                      Suite 1400                      32nd Floor                         Suite 3800
 Houston, TX, 77002              Los Angeles, CA 90067           New York, NY 10019                 Seattle, WA 98101
 T: 713-651-9366                 T: 310-789-3100                 T: 212-336-8330                    T: 206-516-3880
 F: 713-654-6666                 F: 310-789-3150                 F: 212-336-8340                    F: 206-516-3883




Susman Godfrey LLP                                                                                                                    7


Disclaimer: The information contained herein is revised frequently and is only accurate and current as of the date provided. Please
call us for the most recent edition.
